Citation Nr: 0520391	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-32 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
injury with chondromalacia, status post anterior cruciate 
ligament (ACL) surgery, currently rated as 10 percent 
disabling.

2.  Entitlement to a temporary total rating for convalescent 
purposes beyond August 31, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to June 
1974.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, that increased the rating for the 
right knee disability to 10 percent, effective May 31, 2002.  
At that time, the RO also granted a temporary total rating 
for convalescence for the period from July 2, 2002, to August 
31, 2002.

The increased rating issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran did not experience beyond August 31, 2002, 
surgery with severe postoperative residuals such as 
incomplete healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or immobilization by a cast, without surgery, of one major 
joint or more.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total disability 
rating beyond August 31, 2002, for convalescence from 
surgical treatment for service-connected right knee injury 
with chondromalacia, status post anterior cruciate ligament 
surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.30 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of the discussions 
in the February 2003 rating decision, October 2003 statement 
of the case, and May and July 2004 letters from the RO to the 
veteran.  He was told what was required to substantiate his 
claim and of his and VA's respective responsibilities in 
terms of obtaining information and evidence.  The letters 
explained what information or evidence was pertinent to the 
claim and asked the veteran to submit to the RO as soon as 
possible any such evidence.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the October 2004 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d). 
There are no identified, pertinent records requiring further 
development.  In August 2004, the veteran stated he had 
nothing else to submit.  The issue on appeal is limited to 
the assignment of a total temporary rating beyond August 31, 
2002.  VA examination was conducted in December 2002.    

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.

II.  Entitlement to a temporary total rating beyond August 
31, 2002

A temporary total disability rating for convalescence 
purposes (temporary total convalescent rating) - rated as 100 
percent disabling - will be assigned, for up to three months, 
without regard to other provisions of the rating schedule 
when it is established that treatment of a service-connected 
disability resulted in the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incomplete healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by a cast, without surgery, of one 
major joint or more. Furthermore, extensions of temporary 
convalescent ratings, for up to three months for item number 
(1) above, and up to six month for items (2) and (3) above, 
are available.  38 C.F.R. § 4.30 (2004).

On July 2, 2002, the veteran underwent right knee ACL 
reconstruction, partial medial and lateral meniscectomies, 
and chondroplasty of the medal and lateral femoral condyle.  
The operation report indicates he tolerated the procedure 
well and went to the recovery room in satisfactory condition.  

A follow-up report dated July 10, 2002, reflects the veteran 
was experiencing no major problems and was doing very well.  
He had already returned to work and appeared at the 
postoperative check-up without crutches and a minimal limp.  
The examiner observed only mild swelling, and results of the 
ligamentous examination were considered excellent.  Distal 
neurovascularity was deemed fine, and the veteran 
demonstrated an easy 0 to 80 degree range of motion without 
pushing.  He was described as doing fine, and he was already 
posing questions about certain activities, such as using an 
elliptical climber, suggesting a remarkably swift recovery.  

A follow-up report dated July 24, 2002, states the veteran 
was "doing great," using an elliptical climber for 30 to 40 
minutes and performing leg presses.  Results of the 
ligamentous examination were considered excellent.  Flexion 
was to at least 120 degrees, and there was full extension, 
good thigh contraction, and minimal atrophy.  The examiner 
opined the veteran "could not look any better at this 
point."  

A follow-up report dated September 11, 2002, noted the 
veteran's right knee "looks great."  Flexion/extension was 
from 0 to 140 degrees or so, with excellent ligamentous 
examination results, good patellar mobility, good thigh 
contraction, minimal atrophy, and not much pain.  In fact, 
the examiner's stated that his main concern was the veteran 
becoming too confident due to the lack of pain and 
consequently overexert the knee.  It was noted the veteran 
was already performing some Tae Kwon Do forms and some 
related moves.  

VA examination was conducted in December 2002 showing no 
redness, swelling or hear of the knee and no pain with 
palpation, though the veteran reported numbness around the 
patella.  Flexion was to 140 degrees, extension was -5 
degrees from full extension.  There was no instability.  The 
veteran reported a constant daily ache, rated as "3", that 
flared with activity.  He wore a knee brace for activity.

The veteran contends that a temporary total rating should 
extend beyond August 31, 2002, because he still suffers from 
symptoms from his July 2002 surgery, such as instability.  
Additionally, he has submitted medical treatise evidence 
establishing the usual timeline is 52 weeks for recovering 
from the type of surgery he underwent. 

Neither the Board nor laypersons can render opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis or opinion.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The Board acknowledges the veteran in this case is a doctor 
of chiropractic sports medicine and thus has some level of 
medical expertise; however, without contradicting his 
contention about the current level of his disability or 
refuting the information provided in the treatise evidence, 
the medical evidence in the months immediately after his 
surgery, as discussed above, clearly establishes his 
convalescent period during which he was immobilized, as 
defined in 38 C.F.R. § 4.30, was brief and clearly did not 
extend beyond August 30, 2002.  Even during the period in 
which a temporary total rating was granted, he ambulated 
without assistive device and demonstrated considerable 
mobility, unencumbered by any significant level of right knee 
disability.  That he is not fully recovered and continues to 
suffer from symptoms of his service-connected right knee 
disability is reflected in the currently assigned rating for 
that disability.  Again, the post-operative records dated in 
July and September 2002 showed that the veteran was doing 
very well, returned to work, had no crutches, and was doing 
Tae Kwon Do forms.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claim, and it must be 
denied.   




ORDER

Entitlement to a temporary total convalescent rating beyond 
August 31, 2002, for service-connected residuals of a right 
knee injury with chondromalacia, status post anterior 
cruciate ligament surgery, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4).  The veteran's right knee was last 
examined by VA in December 2002, at which time the examiner 
did not consider such factors as pain, weakened movement, 
excess fatigability or incoordination on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO should take this opportunity on remand to obtain 
updated VA treatment records.  The veteran was most recently 
treated by the VA Montana Healthcare System.

Accordingly, this case is REMANDED for the following actions:

1.  Request from the VA Montana 
Healthcare System updated treatment 
records, dated since May 2004.  If no 
such records exist or cannot be obtained, 
that fact must be noted in the claims 
file.    

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, schedule the veteran for a 
VA examination of the right knee to 
consider the current severity of his 
service-connected right knee disability.  
The claims file must be made available to 
the examiner, and the examiner should 
indicate in his/her respective report 
that the claims file was reviewed.  Any 
indicated tests should be accomplished.  
A rationale for any opinion expressed 
should be provided.

Any indications that the veteran's 
complaints or symptomatology are not in 
accord with the physical findings on 
examination should be directly addressed 
and discussed in the examination reports.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected status 
post right knee ACL reconstruction.  

The examiner should note detailed range 
of motion measurements for the right 
knee and should state what is considered 
normal range of motion.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the knee is used repeatedly.  All 
limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner should also document the 
presence and severity of any recurrent 
lateral instability and/or subluxation.  
The examiner should indicate whether 
arthritis is present.    

3.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations, including consideration 
of any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claim remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


